UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF NORTH CAROLINA

 

 

BAILEY REYNOLDS and HELEN )
MARTINEZ on behalf of themselves and )
all others similarly situated, )
Plaintijj‘fs, )

)

v. ) l:lS-CV-423

)

FIDELITY INVESTMENTS )
INSTITUTIONAL OPERATIONS )
COMPANY, INC., FMR LLC, )
FIDELITY BROKERAGE SERVICES )
LLC, and FIDELITY WORKPLACE )
INVESTING LLC, and VERITUDE LLC, )
Defendants. )

BDB

The Court has reviewed the materials filed in February 2019 by the plaintiffs
related to settlement See Docs. 52, 52-1, 53, 53-1. The Court understands that the
plaintiffs’ February motion, Doc. 52, asks the Court to provisionally certify two Rule
23 settlement classes and to conditionally certify a Fair Labor Standards Act Settlement
Collective Action, all as defined in the settlement agreement See Doc. 52-1 (proposed
order). The Court further understands that the February motion and the filing of the
amended complaint, Doc. 62, moot the pre-settlement motion filed in August 2018 for
conditional FLSA certification Doc. 29. If this is not correct, counsel should
immediately advise the Court.

This they day of March, 2019 n

, t,,(,@___ 1<;/95§2\§

UNITED sTATED Dls;quCT Jo)o€l;\

 

Case 1:18-cV-OO423-CCE-LPA Document 63 Filed 03/13/19 Paoe 1 of 1

